Citation Nr: 0930391	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk



INTRODUCTION

The Veteran served on active military duty from September 
1978 to September 1982.  In addition, she had subsequent 
reserve service through September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to service connection 
for bipolar disorder.  Since that time, the Veteran moved to 
within the jurisdiction of the Boston, Massachusetts RO.

In August 2006, the Board remanded the claim for further 
development.  At that time, the issue of PTSD was referred 
back to the agency of original jurisdiction for clarification 
and appropriate action if necessary.  The record does not 
demonstrate that any action has been taken on that claim.  
Regardless, since the 2006 remand, the Court of Appeals for 
Veterans Claims issued a decision that substantively affects 
the adjudication of the psychiatric claim on appeal.  In 
particular, the Court held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, 
the evidence includes various diagnoses, including PTSD.  
Accordingly, the issue has been recharacterized as above to 
comply with this precedent.

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the appellant if further action 
is required.


REMAND

The Board remanded the claim in August 2006 for specific 
development.  A review of the evidence entered into the file 
since that time reveals that the Remand instructions have not 
been complied with.  Furthermore, given the PTSD element of 
the Veteran's claim on appeal, additional development is 
required under VA's duties to notify and assist.

The 2006 remand noted that the Veteran's complete service 
treatment records were not in the file, and directed that 
further efforts be made to obtain them.  Specifically, 
correspondence in the file from the National Personnel 
Records Center (NPRC) informed the RO that it should contact 
the "VA Team/Prevedel-3" at a specific address in St. Louis 
for the Veteran's records.  No further contact was made, so 
the Board directed the RO to contact that entity and 
determine whether it had records for this Veteran.  The 
remand instruction also advised that the search must be made 
using both names the Veteran served under.  All efforts were 
to be documented, and if unsuccessful, a formal finding of 
unavailability was to be made.  While it appears that the 
Appeals Management Center requested service documents from 
NPRC under one of the Veteran's names, there is no evidence 
that it requested the information from the entity described 
by NPRC above, or that the other name she served under was 
used in the request.  No further service records were 
associated with the file; however, no formal finding was made 
either with respect to unavailability.  As a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders, these actions must now 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has specified that she received outpatient mental 
health treatment during service at Fort Belvoir in Virginia.  
Although in May 2001, a request was made for such outpatient 
records, the wrong name was submitted.  An additional request 
was made in November 2002, with the correct names; however, 
no response was received.  In addition to the request to the 
VA Team/Prevedel-3 at NPRC, a request must be made for 
outpatient mental hygiene treatment records at Fort Belvoir.

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes. 

Under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
her service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  In this 
case, the Veteran has not received any notice with respect to 
substantiating her claim in this manner.  The generic service 
connection notice letter that was sent in July 2007 is 
insufficient.  A PTSD questionnaire form should also be 
included with the new notice letter, with an explanation that 
one or more specific stressful events must be identified as 
the basis of her claim.  Detailed information such as the 
dates, location, and descriptions of any claimed stressful 
events should be requested.

The Veteran has thus far provided one stressor in connection 
with her claim.  In a VA Form 21-4138, Statement in Support 
of Claim, received in April 24, 2009, she named the alleged 
perpetrator of the personal assault and also reported that he 
received a court martial as a result of the incident.  This 
allegation must be investigated. 

After the stressor evidence in this case is developed, the 
Veteran must be afforded a VA Compensation and Pension 
examination to determine the nature and etiology of any 
diagnosed psychiatric disorder.  See Clemons v. Shinseki, 
supra; see also 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  As there is evidence 
that the Veteran may have had a psychiatric disorder prior to 
service, an opinion on aggravation will also be required.

As a final matter, the Board notes that in a July 2009 
letter, the Veteran reported her current address and cell 
phone number.  The agency of original jurisdiction is asked 
to take note of this new information to ensure that all 
correspondence is sent to the correct place.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate her 
claim for PTSD based on personal assault, to 
include the alternate sources that may be 
used to corroborate her claim.  Include a 
PTSD questionnaire.  Please note the 
Veteran's change of address, listed in her 
July 2009 letter of record.

2.  Contact "VA team/Prevedel-3" at 9700 
Page Ave., St. Louis, Missouri, 63132-5100, 
to attempt to obtain the Veteran's service 
treatment records from her active period of 
service - September 1978 to September 1982.   
The request should clearly include all names 
used by the Veteran during her active 
military duty including "Reichert" and 
"Goulding."  If a negative reply is 
received, it must be noted in the record.  

3.  If no service treatment records are 
obtained, a Formal Finding of Unavailability 
must be made, detailing all efforts made to 
obtain them.  The Veteran must then be given 
an opportunity to respond.

4.  Attempt to verify the Veteran's alleged 
stressor involving the named serviceperson 
in her April 24, 2009 VA Form 21-4138, 
Statement in Support of Claim, along with 
any other information obtained from her as a 
result of the new notice letter and PTSD 
questionnaire. 
  
4.  Contact Fort Belvoir, Virginia in order 
to obtain outpatient mental hygiene 
treatment records from September 1978 to 
September 1982.  The request should clearly 
include all names used by the Veteran during 
her active military duty including 
"Reichert" and "Goulding."  

5.  After stressor verification efforts have 
been completed, schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
diagnosed, including PTSD.  The examiner is 
requested to state all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder or 
psychosis therein.  This should expressly 
include or exclude a diagnosis of PTSD. 

If a diagnosis of PTSD is established, the 
examiner should specify the symptomatology 
upon which the diagnosis is based, the 
sufficiency of a verified in-service 
stressor to support a diagnosis of PTSD, and 
whether it is at least as likely as not that 
there is a causal nexus between the 
Veteran's current symptomatology and the 
specific verified in-service stressor(s).  
If it is determined that PTSD preexisted 
service, the examiner is asked to opine 
whether it is at least as likely as not that 
the disorder permanently increased in 
severity due to her service.  

For any psychiatric disability other than 
PTSD identified, the examiner is asked to 
opine whether any such disability was at 
least as likely as not incurred in, or 
aggravated by, active military service.  
Aggravation occurs when there is a permanent 
increase in severity due to service.  A 
rationale for any opinion offered is 
requested.

6.  Thereafter, readjudicate the issue on 
appeal. If the determination remains 
unfavorable to the Veteran, she and her 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and her representative 
must be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

